DETAILED ACTION

Response to Amendment
1.	The amendment filed 8/23/2022 for US Patent Application No. 16/765198 has been entered and fully considered.
2.	Claims 1-8 are currently pending and have been fully considered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 8/23/2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-8 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102 (a)(1) rejection by Lee et al. (US 2018/0219256 A1) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yew et al. (US 2005/0214649 A1).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yew et al. (US 2005/0214649 A1), herein referred to as Yew.
With respect to claims 1 and 2, Yew teaches (Claim 1) an electrolyte composition comprising a cyclic carbonate additive having a chemical structure shown below:

    PNG
    media_image1.png
    118
    330
    media_image1.png
    Greyscale


With respect to R101 in claim 1, formula (1), Yew teaches hydrogen can be bonded to carbon (not shown). With respect to R102 in claim 1, formula (1), Lee also teaches hydrogen is bonded to the carbon (not shown). With respect to R103 in claim 1, formula (1), Lee teaches X can be oxygen (Claim 1,) and when Y is hydrogen, an organic group containing an unsaturated group (such as benzene shown above) is bonded to the oxygen. The chemical structure taught by Yew anticipates claim 1 because the chemical structure taught by Yew is identical to the following structure listen in paragraph [0043] [Chem. 7] of Applicant’s specification:


    PNG
    media_image2.png
    116
    182
    media_image2.png
    Greyscale



With respect to claim 3, Yew teaches the cyclic carbonate additive is provided in an amount of from 0.5 weight percent to 10 weight percent of the total weight of the electrolyte composition.
With respect to claim 4, Yew teaches (Claim 1) a lithium salt (an electrolyte salt) may be included in the electrolyte composition.
With respect to claims 5 and 6, Yew teaches (Claim 14) a lithium ion battery (which is also an electrochemical device) that includes the electrolyte composition. 
With respect to claims 7 and 8, Yew teaches [0016] the lithium ion battery containing the electrolyte composition is injected into a battery case (module).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724